DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/007,654, filed on 6/13/2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/1/2022 and 9/20/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,363,246.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application is a broader recitation and an obvious variation of claim 8 of U.S. Patent No. 11,363,246.  A mapping of the corresponding claims appears below.

Regarding claim 1, claim 1 is a broader recitation and an obvious variation of claim 8 of US 11,363,246.  Please see the chart below
Present application (17/829,645)
Reference Patent (11,363,246)
Notes
A method of processing image data, comprising: 
A method of processing image data in a camera, comprising:
Obvious variation
Receiving image data, the image data comprising raw image data representing an array of pixel values, each of said pixel values representing an intensity of light captured at a corresponding photosite in an array of photosites of an image sensor of a camera that generated the image data; 
Wherein the camera includes an image sensor with a color filter array, wherein the image sensor includes an array of photosites, each photosite being configured to receive light at a respective one of a plurality of colors in the color filter array and output a pixel value indicating an intensity of light captured at the corresponding photosite, wherein the method includes:
Obvious variation
Generating a luminance image comprising a plurality of luminance values at a first resolution;
Generating a luminance image by computing a luminance value for each photosite by applying a filter kernel to pixel values centered on said photosite, said luminance image having a first resolution and representing raw image data output from the image sensor;
Broader recitation and obvious variation
Generating a first chrominance image comprising a first plurality of chrominance values at a resolution that is lower than the first resolution, and 
generating a first chrominance image representing raw image data output from the image sensor by applying a filter kernel to pixel values centered on each photosite having pixel values of a first color in the color filter array, wherein pixel values in the first chrominance image comprise a difference between pixel values of the first color in the color filter array and pixel values of a second color in the color filter array;
Broader recitation and obvious variation
Generating a second chrominance image comprising a second plurality of chrominance values, different than the first plurality of chrominance values, at a resolution that is lower than the first resolution; wherein: The plurality of luminance values, the first plurality of chrominance values, and the second plurality of chrominance values are directly calculated in respective filter kernel application processes; and said luminance image, said first chrominance image, and said second chrominance image together represent said raw image data such that, in combination, said luminance image, said first chrominance image, and said second chrominance image are able to represent the same range of colors that are able to be represented in the raw image data.
and generating a second chrominance image representing raw image data output from the image sensor by applying a filter kernel to pixel values centered on each photosite having pixel values of a third color in the color filter array, wherein pixel values in the second chrominance image comprise a difference between pixel values of the third color in the color filter array and pixel values of the second color in the color filter array, wherein the first and second chrominance images have a second resolution that is lower than the first resolution.
Broader recitation and obvious variation


Claim 2 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8 and 3 of U.S. Patent No. 11,363,246.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 2 of the instant application is a broader recitation and an obvious variation of claims 8 and 3 of U.S. Patent No. 11,363,246.  Additionally, while the dependency of the claims in U.S. Patent No. 11,363,246 is not exactly the same as the dependency in the instant application, one of ordinary skill in the art would recognize that these differences are obvious variants as the inventive contents all related to a single invention when viewed within light of the specification.  

Claim 3 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,363,246.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 3 of the instant application is a broader recitation and an obvious variation of claim 8 of U.S. Patent No. 11,363,246.  

Claim 4 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,363,246.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 4 of the instant application is a broader recitation and an obvious variation of claim 8 of U.S. Patent No. 11,363,246.  

Claim 5 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8 and 4 of U.S. Patent No. 11,363,246.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 5 of the instant application is a broader recitation and an obvious variation of claims 8 and 4 of U.S. Patent No. 11,363,246.  Additionally, while the dependency of the claims in U.S. Patent No. 11,363,246 is not exactly the same as the dependency in the instant application, one of ordinary skill in the art would recognize that these differences are obvious variants as the inventive contents all related to a single invention when viewed within light of the specification.  

Claim 6 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8 and 9 of U.S. Patent No. 11,363,246.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 6 of the instant application is a broader recitation and an obvious variation of claims 8 and 9 of U.S. Patent No. 11,363,246.  Additionally, while the dependency of the claims in U.S. Patent No. 11,363,246 is not exactly the same as the dependency in the instant application, one of ordinary skill in the art would recognize that these differences are obvious variants as the inventive contents all related to a single invention when viewed within light of the specification.  

Claim 7 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8 and 13 of U.S. Patent No. 11,363,246.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 7 of the instant application is a broader recitation and an obvious variation of claims 8 and 13 of U.S. Patent No. 11,363,246.  Additionally, while the dependency of the claims in U.S. Patent No. 11,363,246 is not exactly the same as the dependency in the instant application, one of ordinary skill in the art would recognize that these differences are obvious variants as the inventive contents all related to a single invention when viewed within light of the specification.  

Claim 8 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8 and 14 of U.S. Patent No. 11,363,246.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 8 of the instant application is a broader recitation and an obvious variation of claims 8 and 14 of U.S. Patent No. 11,363,246.  Additionally, while the dependency of the claims in U.S. Patent No. 11,363,246 is not exactly the same as the dependency in the instant application, one of ordinary skill in the art would recognize that these differences are obvious variants as the inventive contents all related to a single invention when viewed within light of the specification.  

Claim 9 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8 and 2 of U.S. Patent No. 11,363,246.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 9 of the instant application is a broader recitation and an obvious variation of claims 8 and 2 of U.S. Patent No. 11,363,246.  Additionally, while the dependency of the claims in U.S. Patent No. 11,363,246 is not exactly the same as the dependency in the instant application, one of ordinary skill in the art would recognize that these differences are obvious variants as the inventive contents all related to a single invention when viewed within light of the specification.  

Claim 10 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,363,246.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 10 of the instant application is a broader recitation and an obvious variation of claim 8 of U.S. Patent No. 11,363,246.  Additionally, one of ordinary skill in the art would recognize that while claim 8 of U.S. Patent No. 11,363,246 is directed to a method and claim 10 of the instant application is directed to a camera and an image processing system performing the method these independent claims are obvious variants of one another in light of the specification.

Claim 11 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8 and 3 of U.S. Patent No. 11,363,246.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 11 of the instant application is a broader recitation and an obvious variation of claims 8 and 3 of U.S. Patent No. 11,363,246.  Additionally, while the dependency of the claims in U.S. Patent No. 11,363,246 is not exactly the same as the dependency in the instant application, one of ordinary skill in the art would recognize that these differences are obvious variants as the inventive contents all related to a single invention when viewed within light of the specification.  

Claim 12 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,363,246.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 12 of the instant application is a broader recitation and an obvious variation of claim 8 of U.S. Patent No. 11,363,246.  

Claim 13 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,363,246.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 13 of the instant application is a broader recitation and an obvious variation of claim 8 of U.S. Patent No. 11,363,246.  

Claim 14 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8 and 4 of U.S. Patent No. 11,363,246.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 14 of the instant application is a broader recitation and an obvious variation of claims 8 and 4 of U.S. Patent No. 11,363,246.  Additionally, while the dependency of the claims in U.S. Patent No. 11,363,246 is not exactly the same as the dependency in the instant application, one of ordinary skill in the art would recognize that these differences are obvious variants as the inventive contents all related to a single invention when viewed within light of the specification.  

Claim 15 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8 and 9 of U.S. Patent No. 11,363,246.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 15 of the instant application is a broader recitation and an obvious variation of claims 8 and 9 of U.S. Patent No. 11,363,246.  Additionally, while the dependency of the claims in U.S. Patent No. 11,363,246 is not exactly the same as the dependency in the instant application, one of ordinary skill in the art would recognize that these differences are obvious variants as the inventive contents all related to a single invention when viewed within light of the specification.  

Claim 19 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,363,246.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 19 of the instant application is a broader recitation and an obvious variation of claim 8 of U.S. Patent No. 11,363,246.  Additionally, one of ordinary skill in the art would recognize that while claim 8 of U.S. Patent No. 11,363,246 is directed to a method and claim 19 of the instant application is directed to an image processing system for a camera capable of performing the method these independent claims are obvious variants of one another in light of the specification.

Claim 20 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8, 2 and 4 of U.S. Patent No. 11,363,246.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 20 of the instant application is a broader recitation and an obvious variation of claims 8, 2 and 4 of U.S. Patent No. 11,363,246.  Additionally, while the dependency of the claims in U.S. Patent No. 11,363,246 is not exactly the same as the dependency in the instant application, one of ordinary skill in the art would recognize that these differences are obvious variants as the inventive contents all related to a single invention when viewed within light of the specification.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raffy et al. US 7,002,627.

	Re claims 1, 10 and 19, Raffy discloses camera including an image sensor (22) and color filter array, an image processing system for a camera for generating image data, and a method of processing image data in a camera (direct converter 28 processes image data – figures 1,3), said camera including an image sensor (22) with a color filter array (32), wherein the image sensor (22) includes an array of photosites, each photosite being configured to receive light at a respective one of a plurality of colors in the color filter array and output a pixel value indicating an intensity of light capture at the corresponding photosite (figures 1-3; col. 1, lines 17-28, col. 3, line 64-col. 4, line 3), wherein the method includes: generating a luminance image (36 – fig. 3) comprising a plurality of luminance values at a first resolution (“H”, “W” – fig. 3)(figures 6-7C; col. 4, line 66-col. 6, line 42); generating a first chrominance image (38, 39 – fig. 3) (filters are used to generate the luminance and chrominance images and weighting or filter coefficients for each pixel varies by color) (col. 4, line 66-col. 6, line 42; figures 6-7C), wherein the first chrominance image comprises a first plurality of chrominance values at a resolution lower than the first resolution (YUV 4:2:0 format generates ¼ as many U pixels as Y pixels) (figure 3; col. 4, lines 11-22), and generating a second chrominance image comprising a second plurality of chrominance values different from the first plurality of chrominance values (38, 39 – fig. 3) (filters are used to generate the luminance and chrominance images and weighting or filter coefficients for each pixel varies by color) (col. 4, line 66-col. 6, line 42; figures 6-7C), wherein the resolution is lower than the first resolution (YUV 4:2:0 format generates ¼ as many U pixels as Y pixels) (figure 3; col. 4, lines 11-22); wherein the plurality of luminance values, the first plurality of chrominance values, and the second plurality of chrominance values are directly calculated in respective filter kernel application processes (figures 6-7C; col. 4, line 66-col. 6, line 42), and said luminance image, said first chrominance image, and said second chrominance image together represent said raw image data such that, in combination, said luminance image, said first chrominace image, and said second chrominance image are able to represent the same range of colors that are able to be represented in the raw image data (figures 6-7C; col. 4, line 66-col. 6, line 42).

Re claim 2, Raffy further discloses that the image sensor has a color filter array comprising filters of first second and third colors (R,G,B) such that each pixel value corresponds to a color of the filter corresponding to its respective photosite wherein the luminance image represents a combination of the first, second and third colors in a ratio of 1:2:1 (luminance calculator 40 receives R,G,B bayer pattern pixels in a ratio of 1-R, 2-G, 1-B to generate a luminance image) (col. 4, line 66-col. 6, line 42).

	Re claims 3-4, Raffy further discloses that each chrominance value of the first chrominance image comprises a difference between pixel values of the first color in the color filter array and pixel values of the second color in the color filter array and each chrominance value of the second chrominance image comprises a difference between pixel values of the third color in the color filter array and pixel values of the second color in the color filter array (filters are used to generate the luminance and chrominance images and weighting or filter coefficients for each pixel varies by color R,G,B) (col. 4, line 66-col. 6, line 42; figures 6-7C).

	Re claim 6, Raffy further discloses that the first and second chrominance signals have a resolution that is a quarter of the first resolution (YUV 4:2:0 format generates ¼ as many U pixels as Y pixels) (figure 3; col. 4, lines 11-22).


Re claim 9, Raffy further discloses that the second color is green (a bayer color filter array is used so R,G,B pixels are used to generate chrominance images) (col. 4, line 66-col. 6, line 42).


Re claim 11, Raffy further discloses that the image sensor has a color filter array comprising filters of first second and third colors (R,G,B) such that each pixel value corresponds to a color of the filter corresponding to its respective photosite wherein the luminance image represents a combination of the first, second and third colors in a ratio of 1:2:1 (luminance calculator 40 receives R,G,B bayer pattern pixels in a ratio of 1-R, 2-G, 1-B to generate a luminance image) (col. 4, line 66-col. 6, line 42).

Re claims 12-13, Raffy further discloses that each chrominance value of the first chrominance image comprises a difference between pixel values of the first color in the color filter array and pixel values of the second color in the color filter array and each chrominance value of the second chrominance image comprises a difference between pixel values of the third color in the color filter array and pixel values of the second color in the color filter array (filters are used to generate the luminance and chrominance images and weighting or filter coefficients for each pixel varies by color R,G,B) (col. 4, line 66-col. 6, line 42; figures 6-7C).

	Re claim 15, Raffy further discloses that the first and second chrominance signals have a resolution that is a quarter of the first resolution (YUV 4:2:0 format generates ¼ as many U pixels as Y pixels) (figure 3; col. 4, lines 11-22).

	Re claim 16, Raffy further discloses a local memory for storing either or both of the pixel values and processed pixel values as video data (buffers 30,40 are capable of storing video frames) (figure 4; col. 4, lines 41-65).

	Re claim 17, Raffy further discloses that the second filter kernel and the third filter kernel are the same (various filter kernel values may be used including some that are the same) (figures 6-7C; col. 4, line 66-col. 6, line 42).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Raffy et al. US 7,002,627.

Re claim 18, Raffy discloses all of the limitations of claim 10 above.  In addition, Raffy further discloses that video signal may be produced by the camera (figure 4; col. 4, lines 41-65).  However, although the Raffy reference discloses all of the above limitations it fails to specifically disclose a video transmission system operable to transmit processed pixel values as video data.
However, the background section of Raffy discloses that it is well known in the digital image processing art to transmit captured and processed images over wireless networks (col. 2, lines 49-57).  Therefore, it would have been obvious for one skilled in the art to have been motivated to include a wireless transmission network as disclosed by the background section of Raffy in the image processing method disclosed by the Raffy reference.  Doing so would provide a means for easily transferring captured and processed image and video data to remote image processing devices.

Claims 5, 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Raffy et al. US 7,002,627 in view of Aldrich et al. US 2009/0129695.

Re claim 5, Raffy discloses all of the limitations of claim 1 above.  However, although the Raffy reference discloses all of the above limitations it fails to specifically disclose that the filter kernel application process comprises applying a filter kernel that  approximates a Gaussian filter.
However, Aldrich discloses that it is well known in the digital image processing art to adjust a noise filtering process in an image capturing device by selecting different Gaussian filter kernels as a function of a noise level of a captured image (paragraph 77; figure 5).  Therefore, it would have been obvious for one skilled in the art to have been motivated to include Gaussian filter kernels as disclosed by Aldrich in the image processing method disclosed by the Raffy reference.  Doing so would provide a means for adjusting the image filtering characteristics according to the detected noise in different areas of a captured image.

Re claim 7, Raffy discloses all of the limitations of claim 1 above.  However, although the Raffy reference discloses all of the above limitations it fails to specifically disclose that at least one filter kernel is selected on the basis of a property of said pixel values indicating an intensity of light captured at the photosites, for use in at least one said filter kernel application process.
However, Aldrich discloses that it is well known in the digital image processing art to adjust a noise filtering process in an image capturing device by selecting different Gaussian filter kernels as a function of a noise level of a captured image (paragraph 77; figure 5).  Therefore, it would have been obvious for one skilled in the art to have been motivated to include the teaching of selecting a specific filter kernel based on a noise level in a captured image as disclosed by Aldrich in the image processing method disclosed by the Raffy reference.  Doing so would provide a means for adjusting the image filtering characteristics according to the detected noise in different areas of a captured image.

Re claim 14, Raffy discloses all of the limitations of claim 10 above.  However, although the Raffy reference discloses all of the above limitations it fails to specifically disclose that the filter kernel used to generate any one or more of the luminance image, the first chrominance image, or the second chrominance image comprises a filter kernel that  approximates a Gaussian filter.
However, Aldrich discloses that it is well known in the digital image processing art to adjust a noise filtering process in an image capturing device by selecting different Gaussian filter kernels as a function of a noise level of a captured image (paragraph 77; figure 5).  Therefore, it would have been obvious for one skilled in the art to have been motivated to include Gaussian filter kernels as disclosed by Aldrich in the image processing method disclosed by the Raffy reference.  Doing so would provide a means for adjusting the image filtering characteristics according to the detected noise in different areas of a captured image.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Raffy et al. US 7,002,627 in view of Aldrich et al. US 2009/0129695 and further in view of Ovsiannikov US 8,743,208.

Re claim 8, the combination of the Raffy and Aldrich references discloses all of the limitations of claim 7 above.  However, although the combination discloses all of the above limitations it fails to specifically disclose that selecting at least one filter kernel on the basis of a property of said pixel values indicates an intensity of light captured at the photosites, for use in at least one said filter kernel application process.
However, Ovsiannikov discloses a method for image noise reduction wherein generating a color image of a given color includes: for each pixel in a color image, performing at least one of edge and line detection on the basis of a plurality of pixels surrounding on the other pixel, and on the basis of said edge or line detection determining the pixel value (demosaic and noise reduction unit 610 uses surrounding pixels of a detected edge to produce demosaiced pixel signals) (col. 7, line 10-col. 8, line 29).  Therefore, it would have been obvious for one skilled in the art to have been motivated to include an image noise reduction method including edge and line detection as disclosed by Ovsiannikov in the image processing method disclosed by the combination of the Raffy and Aldrich references.  Doing so would provide a means for reducing the amount of image blur in images captured by an image sensor of a digital camera.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Buettner US 10,848,730 discloses a raw image processing system and method computing chrominance and luminance images from raw image data.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/KELLY L JERABEK/Primary Examiner, Art Unit 2699